—Decree, Surrogate’s Court, New York County (Eve Preminger, S.), entered on or about January 15, 1992, which, after a non-jury trial, granted probate of the subject will, unanimously affirmed, without costs.
The proponents of the will met their burden, through the testimony of the subscribing witnesses, of establishing a prima facie case of testamentary capacity (see, Matter of Kumstar, 66 NY2d 691, 692), thus shifting the burden to the objectant to disprove testamentary capacity (see, Matter of Kaplan, 50 AD2d 429, 431, affd 41 NY2d 870; Matter of Whalen, 87 AD2d 733, 734). Here, the objectant did not offer sufficient affirmative proof of a lack of testamentary capacity. Accordingly, the will was properly admitted to probate.
We have considered the objectant’s remaining arguments and find them to be without merit. Concur — Murphy, P. J., Milonas, Rosenberger and Wallach, JJ.